290 S.C. 252 (1986)
349 S.E.2d 404
RIEDMAN CORPORATION, Respondent
v.
Iris T. JAROSH, Petitioner.
22619
Supreme Court of South Carolina.
Heard September 30, 1986.
Decided October 13, 1986.
*253 Harvey G. Sanders, Jr., of Leatherwood, Walker, Todd & Mann, Greenville, for petitioner.
G. Ray Harris, Spartanburg, for respondent.
Heard Sept. 30, 1986.
Decided Oct. 13, 1986.
Per Curiam:
Petitioner seeks a writ of certiorari to review the decision of the Court of Appeals, in Riedman Corp. v. Jarosh, 289 S.C. 191, 345 S.E. (2d) 732 (Ct. App. 1986). We grant the writ, dispense with further briefing, and affirm.
Respondent brought this action alleging that petitioner had breached a covenant not to compete contained in an at-will employment contract. The trial court sustained a demurrer on the ground that at-will employment is insufficient consideration to support a covenant not to compete. The Court of Appeals reversed, holding that the covenant was supported by sufficient consideration.
We now hold that a covenant not to compete may be enforced where the consideration is based solely upon at-will employment itself. Therefore, the Court of Appeals properly reversed the trial judge on this issue.
The remaining questions posed by the petitioner are without merit. Accordingly, the decision of the Court of Appeals is
Affirmed.